Exhibit 10.1

TULLY’S COFFEE ASIA PACIFIC, INC.

PROMISSORY NOTE

 

$1,120,000    December 30, 2008

FOR VALUE RECEIVED, the undersigned, TULLY’S COFFEE ASIA PACIFIC, INC. (the
“Company”), promises to pay to the order of TULLY’S COFFEE ASIA PACIFIC
PARTNERS, LP, a Washington limited partnership (the “Partnership”), the
principal amount of $1,120,000 – ONE MILLION ONE-HUNDRED TWENTY THOUSAND US
DOLLARS- plus simple interest at a rate equal to fifteen percent (15%) per annum
payable upon the Maturity Date. Interest shall be calculated on the basis of
actual number of days elapsed over a year of 365 days. Notwithstanding any other
provision of this note (the “Note”), the Partnership does not intend to charge
and the Company shall not be required to pay any interest or other fees or
charges in excess of the maximum permitted by applicable law; any payments in
excess of such maximum shall be refunded to the Company or credited to reduce
principal hereunder. All payments received by the Partnership hereunder will be
applied first to costs of collection, if any, then to interest and the balance
to principal.

The following is a statement of the rights of the Partnership under this Note
and the conditions to which this Note is subject to and to which the
Partnership, by the acceptance of this Note, agrees:

1. Maturity Date. The principal and accrued interest on this Note shall be due
and payable on demand at the earlier of (i) two (2) business days after Company
receives or otherwise obtains control over proceeds equal to or greater than the
remaining balance due effective upon closing of the proposed Asset Purchase
Agreement dated September 15, 2008, as amended, between Tully’s Coffee
Corporation, its wholly-owned subsidiary Tully’s Bellaccino, LLC and Green
Moutain Coffee Roasters, Inc., (ii) June 30, 2009; or (iii) the time at which
this Note is made due and payable upon an Event of Default (as defined below);
provided, however that if the Event of Default is cured as permitted in this
Note, then the Maturity Date shall not thereafter be deemed to have occurred
with regard to such Event of Default under this clause (iii) (collectively,
clauses (i) – (iii) shall be the “Maturity Date”).

2 Prepayment. The Company has the right to prepay in whole or in part the
principal and accrued interest of this Note without the consent of the
Partnership. Any such prepayment shall be applied first to the repayment of
accrued fees and expenses payable to Partnership under this Note, if any, then
to the interest otherwise accrued until all such amounts have been paid in full,
and then to the repayment of principal until all principal has been paid in
full.

3 Events of Default.

3.1 Each of the following events shall constitute an “Event of Default” of this
Note: (a) the Company fails to make any payment when due under this Note on the
applicable due date and has not made such payment within five (5) days after
written notice of such failure has been given on behalf of Partnership to the
Company; (b) a receiver is appointed for any material part of the Company’s or
its parent company’s property, the Company or its parent company makes a general



--------------------------------------------------------------------------------

assignment for the benefit of creditors, the Company or its parent company
becomes insolvent, or the Company or its parent company becomes a debtor or
alleged debtor in a case under the U.S. Bankruptcy Code or becomes the subject
of any other bankruptcy or similar proceeding for the general adjustment of its
debts or for its liquidation; (c) Company defaults in the performance or
observance of any material, term, covenant, condition or agreement contained in
this Note which such default, if capable of being cured, is not cured by the
Company within thirty (30) calendar days after notice thereof shall have been
given by the Partnership to the Company; or (d) a final judgment or order for
the payment of money in excess of Five Hundred Thousand Dollars ($500,000.00)
shall be rendered against Company and the same shall remain unpaid for a period
of sixty (60) days during which execution shall not be effectively stayed, or
any judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against a substantial part of the property of
Company and such judgment, writ, or similar process shall not be released,
stayed, vacated or otherwise dismissed within sixty (60) days after issue or
levy.

3.2 Upon the occurrence of any Event of Default, all accrued but unpaid
expenses, or interest otherwise accrued, all principal and any other amounts
outstanding under this Note shall (a) in the case of any Event of Default under
Section 3.1(b) become immediately due and payable in full without further notice
or demand by Partnership and (b) in the case of any Event of Default other than
under Section 3.1(b), become immediately due and payable upon written notice by
or on behalf of Partnership to the Company. Partnership shall have the right to
enforce one or more remedies hereunder successively or concurrently, and any
such action shall not estop or prevent Partnership from pursing any further
remedy that it may be available to it at law or in equity.

4 Waiver of Notice; Fees. The Company hereby waives notice (except as required
under Sections 3.1 and 3.2 above), presentment, protest and notice of dishonor.
If the Partnership is required to commence legal proceedings or incur any other
cost to collect amounts due and payable hereunder or to enforce its rights under
this Note, the Company shall be liable to pay or reimburse the Partnership for
all reasonable costs and expenses incurred in connection with the collection of
such amounts and any such legal proceedings, including, without limitation,
reasonable attorneys’ fees.

5 Transferability of this Note. This Note may not be transferred in whole or in
part with the prior written consent of the Company; any such transfer or
assignment shall be void.

6 Miscellaneous.

6.1 Acknowledgement as to Business Purpose. The Partnership and Company
acknowledge and agree that this Note is issued by the Company to the Partnership
solely for commercial, investment or business purposes as contemplated by
Revised Code of Washington Section 19.52.080.

6.2 Successors and Assigns. Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and assigns of the parties.

 

-2-



--------------------------------------------------------------------------------

6.3 Loss or Mutilation of Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, together with indemnity reasonably satisfactory to the Company, in
the case of loss, theft or destruction, or the surrender and cancellation of the
Note, in the case of mutilation, the Company shall execute and deliver to
Partnership a new Note of like tenor and denomination as this Note.

6.4 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:

if to the Company to:

Tully’s Coffee Asia Pacific, Inc.

Attention: Tom O’Keefe

3100 Airport Way South

Seattle, WA 98134

Tel: 206.233.2070

Fax: 206.233.2077

if to the Partnership:

venture counsel law international pllc

Attention: Christopher Evans, Esq.

601 108th Avenue NE, Suite 1900

Bellevue, WA 98004

Tel: 425.943.6953

Fax: 425.943.6801

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

6.5 Governing Law. The terms of this Note are governed by and are to be
construed in accordance with the laws of the State of Washington, without giving
effect to that body of laws pertaining to conflict of laws.

6.6 Waiver and Amendment. No right or obligation under this Note will be deemed
to have been waived unless evidenced by a writing signed by the party against
whom the waiver is asserted, or by its duly authorized representative. Any
waiver will be effective only with respect to the specific instance involved,
and will not impair or limit the right of the waiving party to insist upon
strict performance of the right or obligation in any other instance, in any
other respect, or at any other time.

 

-3-



--------------------------------------------------------------------------------

6.7 Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. Therefore, if any provision of this Note, on
its face or as applied to any person or circumstance, is or becomes
unenforceable to any extent, the remainder of this Note and the application of
that provision to other persons, circumstances, or extent, will not be impaired.

6.8 Maximum Interest. Notwithstanding any other provisions of this Note, any
interest, fees, or charges payable by reason of the indebtedness evidenced by
this Note shall not exceed the maximum permitted by law.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be signed on the date
first written above.

 

TULLY’S COFFEE ASIA PACIFIC, INC.   

Print Name:

Title:

AGREED AND ACCEPTED:

TULLY’S COFFEE ASIA PACIFIC PARTNERS, LP

   By: Title:

 

-5-